DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 12, 2021 has been entered.

This is the Final Office Action in response to the Amendment filed on February 12, 2021 for Application, title: “System And Method For Linking Authentication And Authorization Processes In Payment Card-Based Financial Transactions”.

Status of the Claims
By the 02/12/2021 Response, claims 1-11 have been cancelled, and no new claim has been added.  Accordingly, claims 12-17 remain pending and have been examined.

Priority
This Application was filed on 11/28/2018 and claims no other or foreign priority.  For the purpose of examination, the 11/28/2018 is considered to be the effectively filing date.

Information Disclosure Statement
An information disclosure statement listing all relevant reference(s) is not enclosed to this Application.

Claim Rejections - 35 USC § 112
In view of the 02/12/2021 Response, the rejection is withdrawn.

Response to Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive.  Applicant argues that the “authentication network”, “authorization network”, and “interchange network” are the particular networks, not generic networks, and therefore, they integrate the abstract idea into a practical application (see Remarks, pages 5-7).
Applicant further argues that the networks are particular machines and therefore the claims avoid abstractness under Step 2B (see Remarks, page 8). 
Response:
The Examiner respectfully disagrees.  Claim 12 recites:

an authentication network for communicating authentication messages;
an authorization network for communicating authorization messages;
an interchange network receiving an authentication approval message via the authentication network from a third-party authentication service provider, wherein the third-party authentication service is neither a party to the financial transaction nor the card-issuer, the authentication approval message including a first information, 
the interchange network generating and sending an advice message to a card-issuer communicating that the authentication approval message was received, the advice message including the first information; and
a card-issuer receiving an authorization request message via the authorization network from a transaction source, the authorization request message including a second information, 
the card-issuer comparing the first information from the advice message to the second information from the authorization request message, and disapproving the transaction and sending an authorization disapproval message to the transaction source if the first information does not match the second information.

The claim includes the additional computer elements:  “authentication network” - for communicating authentication messages, “authorization network” – for communicating authorization messages, “interchange network” – for receiving an authentication approval messages, generating and sending an advice message, and “card-issuer” – for receiving authorization request message, comparing the first information to the second information, and disapproving the transaction.  All these computer elements (networks) are recited at a high level of generality and are merely 
Further, Applicant’s Specification does not describe how these computer elements (three networks and card-issuer) are different from the general computer components and are merely invoked as tools to perform the generic steps.  Applicant’s Specification does not support that the networks are particular, see explanation quoted from last Office Action below:  
Applicant argues that paragraphs 22-23 describes the specific types of networks, the Examiner disagrees because paragraphs 22-23 and many other paragraphs clearly describe that the computer components are the generic elements.  Paragraph 22 clearly states that the authentication service may be ANY third-party service provider; 23 states that the interchange network may be substantially ANY interchange network and the payment card may be ANY bank, 32 states that the advice message may additionally include substantially ANY relevant information, and so on (see paragraphs quoted below).  Applicant’s system is no more than a generic system and claimed invention is no more than implementing an abstract on a generic system.  Therefore, Applicant’s arguments that the authentication network, authorization network, and interchange network are the specific networks are not persuasive.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  Therefore, the dependent claims do not add significantly more (i.e., an inventive concept) to the abstract idea.

[0022] Referring to FIGS. 1 and 2, ... The Authentication Service 16 may be any third-party service provider configured to receive authentication requests from the Transaction Source 14, determine whether authentication should be approved or disapproved, and generate and send a corresponding authentication approval/disapproval message back to the Transaction Source 14 ...

[0023] The Interchange Network 20 may be substantially any interchange network, such as MasterCard, configured to switch and otherwise facilitate payment card-based financial transactions between merchants/acquirers and card-issuers. The Card-Issuer 22 of the payment card may be substantially any bank or other organization configured to issue payment cards. In one implementation, shown in FIG. 2, the card-issuer may include a card-issuer interface processor (IP) 36 and a card-issuer host 38. The Authorization Network 24 may be configured to communicate authorization messages, such as requests, approvals, and disapprovals, between the Card-Issuer 22 and the Transaction Source 14.

[0032] The Transaction Source 14 may send an authorization request message, including second information (e.g., a second electronic token) to the Card-Issuer 22 via the Authorization Network 24, as shown in 118. The second information may include some or all of the same type of information as the first information, and further, the second information should but may not be identical to the first information contained in the authentication approval message. The Authorization Network 24 may be configured to communicate authorization messages, such as requests, approvals, and disapprovals, between the Card-Issuer 22 and the Transaction Source 14. The advice message may additionally include substantially any relevant information which might be useful to the Card-Issuer, such as a risk analysis score for the financial transaction.
 
[0037] Any actions, functions, steps, and the like recited herein may be performed in the order shown in the figures and/or described above, or may be performed in a different order. Furthermore, some steps may be performed concurrently as opposed to sequentially. Although the computer-implemented method is described above, for the purpose of illustration, as being executed by an exemplary system and/or exemplary physical elements, it will be understood that the performance of any one or more of such actions may be differently distributed without departing from the spirit of the present invention.

the term "payment card" and the like may, unless otherwise stated, broadly refer to substantially any suitable transaction card, such as a credit card, a debit card, a prepaid card, a charge card, a membership card, a promotional card, a frequent flyer card, an identification card, a prepaid card, a gift card, and/or any other device that may hold payment account information, such as mobile phones, Smartphones, personal digital assistants (PDAs), key fobs, and/or computers. Each type of transaction card can be used as a method of payment for performing a transaction.

[0040] The terms "processing element," "processor," and the like, as used herein, may, unless otherwise stated, broadly refer to any programmable system including systems using central processing units, microprocessors, microcontrollers, reduced instruction set circuits (RISC), application specific integrated circuits (ASIC), logic circuits, and any other circuit or processor capable of executing the functions described herein. The above examples are example only, and are thus not intended to limit in any way the definition and/or meaning of the term "processing element." In particular, "a processing element" may include one or more processing elements individually or collectively performing the described functions. In addition, the terms "software," "computer program," and the like, may, unless otherwise stated, broadly refer to any executable code stored in memory for execution on mobile devices, clusters, personal computers, workstations, clients, servers, and a processor or wherein the memory includes read-only memory (ROM), electronic programmable read-only memory (EPROM), random access memory (RAM), erasable electronic programmable read-only memory (EEPROM), and non-volatile RAM (NVRAM) memory. The above memory types are exemplary only, and are thus not limiting as to the types of memory usable for storage of a computer program. 

[0041] The terms "computer," "computing device," and the like, as used herein, may, unless otherwise stated, broadly refer to substantially any suitable technology for processing information, including executing software, and may not be limited to integrated circuits referred to in the art as a computer, but may broadly refer to a microcontroller, a microcomputer, a programmable logic controller (PLC), an application specific integrated circuit, and other programmable circuits, and these terms are used interchangeably herein. 

[0042] The term "communications network" and the like, as used herein, may, unless otherwise stated, broadly refer to substantially any suitable technology for facilitating communications (e.g., GSM, CDMA, TDMA, WCDMA, 

[0043] The term "communications element" and the like, as used herein, may, unless otherwise stated, broadly refer to substantially any suitable technology for facilitating communications, and may include one or more transceivers (e.g., WWAN, WLAN, and/or WPAN transceivers) functioning in accordance with IEEE standards, 3GPP standards, or other standards, and configured to receive and transmit signals via a communications network. 

[0044] The term "memory element," "data storage device," and the like, as used herein, may, unless otherwise stated, broadly refer to substantially any suitable technology for storing information, and may include one or more forms of volatile and/or non-volatile, fixed and/or removable memory, such as read-only memory (ROM), electronic programmable read-only memory (EPROM), random access memory (RAM), erasable electronic programmable read-only memory (EEPROM), and/or other hard drives, flash memory, MicroSD cards, and others. 

Thus, as explained in the last Office Action in Step 2A Prong 2, the claim does not include the additional element(s) that integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to the abstract idea.
With respect to the arguments for Step 2B (the networks are particular machines and therefore the claims avoid abstractness), this is not found to be persuasive.  As explained in Step 2B in the last and current Office Actions, all the generic computer functions (receiving, generating, sending, comparing, and disapproving) are well-understood, routine, and conventional activities and the dependent claims 13-17 do no more than providing additional instructions and administrative requirements for the independent claim 12.  Therefore, the claims do not add significantly more (i.e., inventive concept) to the abstract idea.
In conclusion, although Applicant argues that the networks are the particular networks or machines, all the networks are recited at a high level of generality and are merely invoked as tools to perform the generic steps and Applicant’s Specification does not provide any description that support the networks are the particular networks either.  Therefore, Applicant’s arguments are not persuasive and the rejection of the claims under 35 USC 101 is MAINTAINED.

Claim Rejections - 35 USC § 103
Applicant argues that (see Remarks, pages 8-9):
The claimed invention concerns linking in real-time otherwise independent authentication and authorization processes …

In the claimed invention, the interchange network connects the authentication and authorization processes by creating and sending to the card-issuer an advice message confirming that the authentication process actually occurred and providing one or more data elements which can be matched by the card-issuer to a subsequently received authorization request.

However, Kohli only involves the authentication aspect, so combining Ates’ authorization system with Kohli’s authentication system at most provides a conventional system with authentication and authorization aspects but does not bridge or connect the two processes in the manner of the claimed invention.

In general, Applicant argues that the combination of Ates and Kohli provides a conventional system, but does not bridge or connect the two processes.
Response:
Applicant appears to argue that because that in the last Office Action the Examiner used the rationale of combining the authorization network of Ates with the authentication network of Kohli to reject the claims, not linking both the networks, is not 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the authentication network feature, as taught by Kohli, in the system/method of Ates in order to facilitate a payment process that is more secure.  One of ordinary skill in the art would have been motivated to incorporate the feature for the purpose of increasing the security for processing payment and since both Ates and Kohli disclose the linking feature and have the same inventor/assignee (MasterCard), no unexpected result of the incorporation would be expected.  The motivation is provided in paragraph 1 of Ates “implementing the authentication arrangement and method”.
Therefore, Applicant’s arguments are not persuasive and the rejection of the claims under 35 USC 102/103 is MAINTAINED.

Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) revises the procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.  A claim that recites a judicial exception, but is not integrated into a practical application, is directed to a judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

2019 Revised PEG
Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (see Step 2B below).
Step 1:
Claims 12-17 recite a system for linking an authentication process and an authorization process in a financial transaction involving a payment card as recited in (Step 1-Yes).
Step 2A Prong 1:
Claim 12 recites a system for linking an authentication process and an authorization process in a financial transaction involving a payment card comprising an authentication network, an authorization network, and an interchange network by:  receiving by an interchange network an authentication approval message via an authentication network from a third-party authentication service provider, the authentication approval message including a first information; generating and sending by the interchange network an advice message to a card-issuer of the payment card communicating that the authentication approval message was received, the advice message including the first information; receiving by the card-issuer an authorization request message via an authorization network from a transaction source, the authorization request message including a second information; and comparing by the card-issuer the first information from the advice message to the second information from the authorization request message, and sending an authorization disapproval message to the transaction source if the first information does not match the second information.
The claim recites a system comprising the authentication network, authorization network, and interchange network for authorization of a financial transaction involving a payment card by the card-issuer by comparing the first information from the advice message to the second information from the authorization request message, so as to disapprove the transaction and send the disapproval message if the first information does not match the second information.  The claim as a whole recites a system to implement a method for linking an authentication process and an authorization process in a financial transaction involving a payment card.  The claim recites the concept of mitigating risk before authorization of a financial transaction which is a fundamental economic practice (i.e., hedging, insurance, mitigating risk).  Thus, the claim recites a method of organizing human activity and are abstract idea in nature.  The mere nominal recitation of computer components (i.e., a generic authentication network, a generic authorization network, a generic interchange network, and a generic card-issuer) do not take the claim out of the methods of organizing human activity grouping.  Therefore, the claim recites an abstract idea (Step 2A Prong 1-Yes).
Step 2A Prong 2:
The claim includes the additional elements, such as an authentication network, an authorization network, an interchange network, a card-issuer, approval/advice/request messages, and first/second information, all are recited at a high level of generality and the limitations are done by the generically recited computer system (see Publication No. 2020/0167780 A1, paragraphs 22-28; Figures 1-2) to perform the receiving, generating, sending, receiving, comparing, and sending an authorization message.  The limitations are merely instructions to implement the abstract idea on the computing system over a communications network and require no more than a generic computer to perform the generic computer functions.  Thus, the claim does not include the additional elements that integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim recites an abstract idea (Step 2A Prong 2-No).
Step 2B
As noted in above, the claim as a whole merely describes how to generally “apply” the concept of linking an authentication process and an authorization process in a financial transaction involving a payment card by receiving, generating, sending, receiving, comparing the first information from the advice message to the second information from the authorization request message, and disapproving the transaction.  All these generic computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.  
The dependent claims (claim 13 – more details about first/second information and token, claim 14 – more details about first/second information, claim 15 – more details about advice message including a risk analysis, claim 16 – comparing and determining advice message to request message, claim 17 – determining if approval message corresponding to request message) do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claim.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  Therefore, the dependent claims do not add significantly more (i.e., an inventive concept) to the abstract idea (Step 2B-No).
The focus of the claims is on utilizing a system for linking an authentication process and an authorization process in a financial transaction involving a payment card.  The claims are not directed to a new type of processor, network, system memory, or user interface, nor do they provide a method of processing data that improves 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ates (US PUB. No. 2005/0119978 A1) in view of Kohli (US PUB. No. 2017/0330187 A1) and further in view of Roche et al. (US PUB. No. 2011/0218879 A1).
As per claim 12, Ates teaches a system for linking an authentication process and an authorization process in a financial transaction involving a payment card, the system comprising:
Ates does not teaches the following limitations, but Kohli discloses:
an authentication network for communicating authentication messages (see Kohli, para. 19 “authentication network”, Figure 1);
an interchange network receiving an authentication approval message via the authentication network from an a third-party authentication service provider, wherein the third-party authentication service provider is neither a party to the financial transaction nor the card-issuer, the authentication approval message including a first information (see Kohli, para. 19, 48; Figures 1, 3), 
Ates teaches the following limitations:
an authorization network for communicating authorization messages (see Ates, para. 294 “Authorization network”);
the interchange network generating and sending an advice message to a card-issuer communicating that the authentication approval message was received, the advice message including the first information (see Ates, para. 17, 157-159, 293-294 “Authorization network”); and

the card-issuer comparing the first information from the advice message to the second information from the authorization request message, and disapproving the transaction and sending an authorization disapproval message to the transaction source if the first information does not match the second information (see Ates, para. 17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to link the authentication network feature, as taught by Kohli, with the authorization network of Ates in order to facilitate a payment process that is more secure.  One of ordinary skill in the art would have been motivated to do so for the purpose of increasing the security for processing payment and since both Ates and Kohli discuss the linking aspect and are directed to the same field of transaction payment process, no unexpected result would be expected.  The motivation is provided in paragraph 1 of Ates “implementing the authentication arrangement and method”.
While Ates does not explicitly disclose sending an authorization disapproval message to the transaction source if the first information does not match the second information, it does teach “a transaction approval server” and “The transaction approvals server may be adapted to send an approval message to the merchant server if the comparison is positive” (see Ates, para. 17-18).  Thus, one of ordinary skill in the art would know that if the comparison is not positive, the server would send a disapproval message (see para. 17-18).

As per claim 13, Ates teaches the first information and the second information including an electronic token (see Ates, para. 17).

As per claim 14, Ates teaches the first information and the second information including one or more of-
a name of the transaction source; 
a primary account number;
an authentication value indicating an authentication status of a cardholder of the payment card;
a dollar amount for the financial transaction;
a transaction identifier;
a type of the authentication;
a type of the financial transaction; and
a date and a time of the authentication request message (see Ates, para. 17).

As per claim 15, Roche teaches the advice message further including a risk analysis score for the financial transaction (see Roche, para. 69-70).
One of ordinary skill in the art at the time of the invention would have been motivated to combine the features, as taught by Roche, with the combination of Ates and Kohli as in claim 12 to facilitate the risk analysis score for the financial transaction as this would provide an indication of the risk.

As per claim 16, Ates teaches further including after the card-issuer receives the authorization request message from the transaction source, the card-issuer determining whether the advice message corresponding to the authorization request message was received, and the card-issuer declining the authorization request message if the advice message corresponding to the authorization request message was not received (see Ates, para. 18).

As per claim 17, Ates teaches further including the interchange network receiving the authorization request message from the transaction source, the interchange network determining whether the authentication approval message corresponding to the authorization request message was generated and sent, and the interchange network declining on behalf of the card-issuer the authorization request message if the authentication approval message corresponding to the authorization request message was not generated and sent (see Ates, para. 17).

Conclusion
Claims 12-17 are rejected.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697